[Cite as State v. Coffman, 2019-Ohio-4145.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellee,                 :
                                                                       No. 18AP-997
v.                                                   :              (C.P.C. No. 17CR-5746)

Jonathan B. Coffman,                                 :             (REGULAR CALENDAR)

                 Defendant-Appellant.                :



                                              D E C I S I O N

                                     Rendered on October 8, 2019


                 On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellee. Argued: Seth L. Gilbert.

                 On brief: Yeura Venters, Public Defender, and Ian J. Jones,
                 for appellant. Argued: Ian J. Jones.


                  APPEAL from the Franklin County Court of Common Pleas

KLATT, P.J.

        {¶ 1} Defendant-appellant, Jonathan B. Coffman, appeals from the judgment of
the Franklin County Court of Common Pleas sentencing him to an aggregate eight and one-
half year term of imprisonment following entry of his guilty pleas to aggravated vehicular
homicide and operating a vehicle while under the influence of alcohol, a drug of abuse, or
a combination of them ("OVI"). For the reasons outlined below, we affirm.
        {¶ 2} On July 31, 2017, Westerville police discovered the body of a woman in the
brush along the west side of Park Meadow Road north of Brooksedge Boulevard in
Westerville. Vehicle debris and tire marks found nearby led police to believe the woman
had been struck by a vehicle. The woman was pronounced dead at the scene.
No. 18AP-997                                                                               2

       {¶ 3} A witness told police he had seen a silver Ford SUV stopped on Park Meadow
Road near where the woman was found; a heavy set, white male with a scruffy beard was
standing outside examining the front passenger side of the SUV. Shortly thereafter, police
observed a man who matched that description exit his silver Ford Explorer in the west lot
of Brooksedge Boulevard. The man was later identified as appellant.
       {¶ 4} Officers observed blood spatter on appellant's vehicle and damage to the
vehicle consistent with the debris found near the victim's body. Officers interviewed
appellant and administered standard field sobriety tests. Appellant admitted that he had
taken Seroquel the previous night and had smoked marijuana the previous weekend. He
further admitted that he had driven down Park Meadow Drive and fell asleep while driving.
He also disclosed that he "thought he hit something but couldn't see anything." (Oct. 1,
2018 Plea Hearing Tr. at 6.)
       {¶ 5} The Franklin County Coroner performed an autopsy on the victim and
concluded that the fatal injuries sustained were consistent with being struck by a motor
vehicle. Accident reconstructionists determined that the victim attempted to avoid being
struck by appellant's vehicle, which had partially swerved off the road. Police confirmed
that the blood spatter recovered from appellant's vehicle matched the victim's DNA.
       {¶ 6} On October 23, 2017, appellant was indicted on two counts of aggravated
vehicular homicide in violation of R.C. 2903.06, one second-degree felony and one third-
degree felony; one count of failure to stop after an accident in violation of R.C. 4549.02, a
third-degree felony; and one count of OVI in violation of R.C. 4511.19, a first-degree
misdemeanor. Appellant entered a plea of not guilty to the charges.
       {¶ 7} On October 1, 2018, appellant entered into a written, negotiated plea
agreement wherein he agreed to plead guilty to second-degree felony aggravated vehicular
homicide and OVI as indicted in exchange for the state's agreement to dismiss the
remaining charges against appellant. At the plea hearing, the state recited the factual basis
for the crimes. The trial court then engaged in a Crim.R. 11 colloquy with appellant and
determined that his plea was knowing, voluntary, and intelligent. The court accepted
appellant's guilty pleas, found him guilty of second-degree felony aggravated vehicular
homicide and OVI as charged, dismissed the remaining charges, ordered a presentence
investigation ("PSI"), and set sentencing for a later date.
No. 18AP-997                                                                             3

       {¶ 8} On November 29, 2018, the trial court conducted a sentencing hearing at
which it imposed the maximum sentence of eight years for the aggravated vehicular
homicide and the maximum sentence of six months for the OVI. The court ordered the
sentences to be served consecutively, with credit for time served.   The court also ordered
a lifetime suspension of appellant's driver's license without privileges and imposed a
mandatory fine of $1,350. Appellant's trial counsel objected to the imposition of maximum,
consecutive sentences. A judgment entry memorializing appellant's sentence was filed the
same day.
       {¶ 9} Appellant timely appeals and sets forth the following two assignments of
error for this court's review:
              [I]. The trial court committed error by imposing consecutive
              sentences without making the required statutory findings and
              by not engaging in the correct analysis required by R.C.
              2929.14(C)(4) and R.C. 2929.41(A), and mandated by the
              Ohio Supreme Court in State v. Bonnell, 140 Ohio St.3d 209,
              2014-Ohio-3177, 16 N.E.3d 659.

              [II]. The trial court erred in imposing the maximum
              sentences for each count by failing to properly consider the
              various factors required by R.C. 2929.12.

       {¶ 10} In his first assignment of error, appellant contends the trial court erred by
imposing consecutive sentences without making the statutory findings required by R.C.
2929.14(C)(4). We disagree.
       {¶ 11} R.C. 2929.41(A) provides:
              Except as provided in division (B) of this section, division (C)
              of section R.C. 2929.14, or division (D) or (E) of section
              2971.03 of the Revised Code, a prison term, jail term, or
              sentence of imprisonment shall be served concurrently with
              any other prison term, jail term, or sentence of imprisonment
              imposed by a court of this state * * *. Except as provided in
              division (B)(3) of this section, a jail term or sentence of
              imprisonment for misdemeanor shall be served concurrently
              with a prison term or sentence of imprisonment for felony
              served in a state or federal correctional institution.

       {¶ 12} Thus, pursuant to R.C. 2929.41(A), multiple terms of incarceration are
presumed to be concurrent subject to the exceptions set forth in R.C. 2929.41(B),
No. 18AP-997                                                                                 4

2929.14(C)(4), or 2971.03(D) or (E). Under those circumstances, a trial court may impose
consecutive terms of incarceration.
       {¶ 13} The Supreme Court of Ohio has stated that R.C. 2929.41(B)(3) provides an
exception to the general rule that misdemeanor sentences must be served concurrently to
felony sentences. State v. Polus, 145 Ohio St.3d 266, 2016-Ohio-655, ¶ 10 ("[S]ubject only
to the exceptions stated in R.C. 2929.41(B)(3), a trial court must impose concurrent
sentences for felony and misdemeanor convictions."). Here, appellant was sentenced for
second-degree felony aggravated vehicular homicide in violation of R.C. 2903.06 and first-
degree misdemeanor OVI in violation of R.C. 4511.19. R.C. 2929.41(B)(3) provides, "[a]
jail term or sentence of imprisonment imposed for a misdemeanor violation of * * * 4511.19
of the Revised Code shall be served consecutively to a prison term that is imposed for a
felony violation of * * * 2903.06 * * * when the trial court specifies that it is to be served
consecutively." Thus, R.C. 2929.41(B)(3) permits a jail or prison term for a misdemeanor
violation of R.C. 4511.19 to be served consecutively to a prison term for a violation of R.C.
2903.06 when specified by the trial court. The trial court specified such a sentence here.
Imposition of the sentence is all that was required of the trial court in order to impose
consecutive sentences. See, e.g., State v. Gault, 3d Dist. No. 8-7-31, 2018-Ohio-1682, ¶ 9.
Contrary to appellant's argument, the trial court did not err in failing to make the findings
under R.C. 2929.14(C)(4), as it was not required to do so.
       {¶ 14} Accordingly, appellant's first assignment of error is overruled.
       {¶ 15} In his second assignment of error, appellant contends the trial court erred in
imposing maximum sentences for his offenses. Appellant acknowledges that the court's
judgment entry indicates that it considered the purposes and principles of sentencing set
forth in R.C. 2929.11, the factors set forth in R.C. 2929.12, and weighed the factors as
required by R.C. 2929.13 and 2929.14. He argues, however, that the trial court did not
articulate a basis for imposing the maximum sentences when orally imposing sentence at
the sentencing hearing.
       {¶ 16} This court has repeatedly held that a trial court's inclusion of language in a
sentencing entry affirmatively stating that it considered the purposes and principles of
sentencing set forth in R.C. 2929.11 and the factors set forth in R.C. 2929.12 defeats a claim
that the trial court failed to consider those statutory guidelines. We very recently reiterated
No. 18AP-997                                                                                    5

this precedent in State v. Maxwell, 10th Dist. No. 18AP-341, 2019-Ohio-2191, stating,
" '[t]he inclusion of such language in a judgment entry belies a defendant's claim that the
trial court failed to consider the R.C. 2929.12 factors.' " Id. at ¶ 7, quoting State v. Anderson,
10th Dist. No. 16AP-810, 2017-Ohio-7375, ¶ 11. See also State v. Frederick, 10th Dist. No.
13AP-630, 2014-Ohio-1960, ¶ 14, citing State v. Ibrahim, 10th Dist. No. 13AP-167, 2014-
Ohio-666, ¶ 10, citing State v. Peterson, 10th Dist. No. 12AP-646, 2013-Ohio-1807, ¶ 31.
Thus, appellant's argument that the trial court did not comply with the requirements of R.C.
2929.11 and 2929.12 fails.
       {¶ 17} To the extent appellant argues that the record does not support the trial
court's imposition of maximum sentences and that the maximum sentences were too harsh,
we note that the trial court stated that it was imposing the maximum sentence for each
offense due to appellant's criminal history, which included a previous incident involving
hitting a pedestrian while driving under the influence, the nature of the present crime,
which resulted in fatal injuries to the victim, his lack of honesty in his interviews with the
police and the PSI writer, and his lack of remorse for his actions. A trial court has discretion
to assign weight to any of the factors in R.C. 2929.12. State v. Anderson, 10th Dist. No.
16AP-810, 2017-Ohio-7375, ¶ 14 (trial court, in exercising sentencing discretion,
determines weight afforded to any particular statutory factors, mitigating grounds, or other
relevant circumstances); Maxwell at ¶ 8. We further note that appellant does not contend
that the sentences were outside the range of sentences established by statute. That the trial
court imposed more than the minimum sentence for each offense does not render the
imposition of sentence contrary to law. Id., citing State v. Robinson, 10th Dist. No. 15AP-
910, 2016-Ohio-4638, ¶ 18 (a trial court does not abuse its discretion in imposing the
maximum sentence where that sentence is within the statutory range of permissible
sentences).
       {¶ 18} Accordingly, appellant's second assignment of error is overruled.
       {¶ 19} As the state notes in its brief, the trial court's judgment entry contains a
clerical error. Although Count 4 of the indictment charged appellant with OVI in violation
of R.C. 4511.19, the judgment entry states that appellant entered a guilty plea to "Court Four
of the indictment, to-wit: OVI, in violation of R.C. 4511.10, a Misdemeanor of the First
Degree." (Emphasis sic.) We find this is a clerical error, and we therefore remand this cause
No. 18AP-997                                                                                6

to the trial court for the limited purpose of issuing a nunc pro tunc entry reflecting that
appellant's OVI conviction is a violation of R.C. 4511.19. See State v. Partee, 10th Dist. No.
17AP-804, 2018-Ohio-3878, ¶ 28, citing State v. Silquero, 10th Dist. No. 02AP-234, 2002-
Ohio-6103, ¶ 14 (construing incorrect statute in sentencing entry as a clerical error to be
corrected on remand pursuant to Crim.R. 36).            As noted in Partee, " '[s]uch an
administrative correction does not necessitate a new sentencing hearing.' " Id., quoting
State v. Harris, 10th Dist. No. 15AP-683, 2016-Ohio-3424, ¶ 56, citing State v. Rivera, 10th
Dist. No. 14AP-460, 2015-Ohio-1731, ¶ 6.
       {¶ 20} Accordingly, having overruled appellant's first and second assignments of
error, we affirm the judgment of the Franklin County Court of Common Pleas and remand
the matter to that court for the limited purpose of entering a nunc pro tunc entry correcting
the aforementioned clerical error in the judgment entry.
                                    Judgment affirmed; case remanded with instructions.

                        BROWN and BEATTY BLUNT, JJ., concur.